Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 10, 1974, which disqualified claimant from receiving benefits on the ground she voluntarily left her employment to follow her spouse to another locality. Claimant’s husband moved to Florida for medical reasons and she accompa*987nied him. There is no evidence in the record that claimant’s presence in Florida was needed to attend to her husband’s health needs or provide any special care for him. Under such circumstances, it is settled that she is disqualified pursuant to section 593 (subd 1, par [b]) of the Labor Law (see Matter of Daniels [Catherwood], 33 AD2d 820; Matter of Sanchez [Catherwood], 27 AD2d 678). Decision affirmed, without costs. Herlihy, P.J., Sweeney, Koreman, Main and Reynolds, JJ., concur.